

Exhibit 10.15
 
Hunter Acquisition/
 
Orion Marine Group
 


 
Subsidiary Incentive Plan (SIP) Document – Tier 2
 


 
I.  
Objectives

 
1.  
To provide incentive to Orion’s Subsidiary Management Teams to grow the overall
business of Orion and their respective subsidiaries in a profitable manner.

 
2.  
To financially reward employees for achievement of corporate, subsidiary, and
individual goals.

 
3.  
To provide competitive cash compensation when plan results are achieved, and
exceed market norms when superior results occur.

 
II.  
Eligibility

 
4.  
Eligibility for the SIP-Tier 2 includes senior management and business
development staff of Orion’s subsidiaries.

 
III.  
Incentive Determination

 
5.  
Each Participant will have a target incentive bonus equal to from 30% to 50% of
annual base salary. The incentive bonus available to Participants is dependent
on the following four standard elements:

 
●  
30% of Bonus — Overall Orion Marine Group Financial Performance relative to
plan;

 
●  
35%-45% of Bonus — Subsidiary Financial Performance relative to plan;

 
●  
15%-20% of Bonus — Individual Goals established by the President or CEO of Orion
Marine Group; and

 
●  
10%-20% of Bonus — Subsidiary Safety Performance.

 
All bonus elements above are conditioned on achievement of the Trigger Point
(80%) of the Consolidated Target (OMGI net cash flow target). The percentages
for Subsidiary Financial Performance, Individual Goals and Subsidiary Safety
Performance may be adjusted for an individual Participant at the discretion of
the President or CEO of Orion Marine Group.
 
6.  
The Individual Goals element for each Participant will be established at the
discretion of the Orion Marine Group’s CEO, President and Sr. Management Team.
Objectives may include safety record, a business unit’s operating, financial,
and sales growth results, performance improvement, and other specific items.

 
7.  
Determination of achievement of goals shall be at the sole and absolute
discretion of the SIP Administrator.

 
IV.  
Award Allocation

 
8.  
Earned awards are payable only if a SIP Participant is an employee in good
standing. Good standing means that, at the time of payout, an employee:

 
a)  
has not resigned,

 
b)  
has not indicated an intention to resign,

 
c)  
has not been notified that their employment has been terminated,

 
d)  
is not on a performance improvement program.

 
9.  
If an employee terminates prior to the fiscal year’s close because of death or
disability, SIP awards will be prorated for the year.

 
V.  
Timing and Payout Form

 
10.  
Incentive awards will be calculated and are payable as soon as practical
following the close of the fiscal year. Awards will be paid as ordinary income
and will be subject to payroll tax withholding.

 
VI.  
Plan Administration

 
11.  
The SIP Administrator will be a committee appointed by Orion’s Senior Management
Team.

 
12.  
The SIP Administrator will approve annually developed performance measures,
performance standards, and award levels.

 
13.  
The SIP Administrator will approve all finalized award payments before
submission to payroll.

 
14.  
The SIP Administrator will have all authority to approve continuation,
modification or elimination of the Plan based upon a review of actual results.

 
15.  
The SIP is effective as of the fiscal year beginning January 1, 2005 and will
continue until terminated by the Board of Directors’ Compensation Committee.

 
16.  
To the extent any Named Executive Officer participates in the SIP, the
Compensation Committee of the Board of Directors shall set goals, assess
achievement of such goals, and approve pay outs.

 
VII.  
Fiscal Year Provisions

 
17.  
In any fiscal year the SIP Administrator, subject to the approval of the Board
of Director’s Compensation Committee, may set forth additional terms applicable
to the administration of the SIP for such fiscal year in an appendix to this
document; provided that no term may be set forth in an appendix to this document
that would cause a “material modification” of the SIP, as defined in Treasury
Regulation § 1.162-27(h)(1)(iii).

 

 
 

--------------------------------------------------------------------------------

 

APPENDIX A


Fiscal Year 2008
 
 
A.           Purpose
 
This Appendix A sets forth terms applicable to SIP awards granted with respect
to services performed during the 2008 fiscal year.  This Appendix A does not
amend the SIP, nor does this Appendix A apply to any award granted with respect
to services performed in any fiscal year other than the 2008 fiscal year.
 
B.           Limitations
 
Payment to a SIP participant pursuant to a SIP award earned for the 2008 fiscal
year may not exceed an amount equal to 75% of such participants’ respective
Annual Base Salaries.
 


 


 
Dallas 1489419v.2



 

Appendix A
Subsidiary Incentive
Plan                                                                 A-
 
 
 
